DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
This Office action is in response to communications filed on 1/21/2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 Claims 2, 9, and 16 have been amended. The amendments have been fully considered.
Claims 1, 3, 10, and 17 have been cancelled.
Claims 2, 4-9, 11-16, and 18-24 are pending.
Response to Arguments
Applicant’s arguments filed on 1/21/2021, with respect to the rejection(s) of claim(s) 2, 4-9, 11-16, and 18-24 under the combination of Hiie et al. (US 20100262709 A1) and Herz et al. (US 20070291774 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Specification
The use of the terms WI-FI and WIMAX, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Although the use of trade 
Claim Rejections - 35 USC § 101
In light of the amendments to the claims submitted on 1/21/2021, 35 USC 101 rejections have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-9, 11-16, and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “transmitted to the first client device via a WiFi connection, to be further transmitted from the first client device to the second client device via a different type of network connection from a WiFi connection” (underline for emphasis). There is improper antecedent basis for both instances of the term “a WiFi connection” because claim 2 previously recited “a WiFi connection” in “wherein the same type of network connection comprises a WiFi connection” and it’s unclear if all the recited WI-FI connections are the same. For examination purposes, the examiner has interpreted the “WiFi connection” in “transmitted to the first client device via a WiFi connection, to be a WiFi connection” as the same WI-FI connection recited in “wherein the same type of network connection comprises a WiFi connection”.
Regarding claims 4-8 and 22-23, the limitations invoke, by reference, all of the limitations of claim 2. Therefore, claims 4-8 and 22-23 are rejected for the same reasons as claim 2, above.
Regarding claim 9, the limitations recite features similar in scope to those of claim 2. Therefore, claim 9 is rejected for the same reasons as claim 2, above.
Regarding claims 11-15 and 24, the limitations invoke, by reference, all of the limitations of claim 9. Therefore, claims 11-15 and 24 are rejected for the same reasons as claim 9, above.
Regarding claim 16, the limitations recite features similar in scope to those of claim 2. Therefore, claim 16 is rejected for the same reasons as claim 2, above.
Regarding claims 18-21, the limitations invoke, by reference, all of the limitations of claim 16. Therefore, claims 18-21 are rejected for the same reasons as claim 16, above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2, 4-7, 9, 11-14, 16, 18-20, and 22-24 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Misra et al. (US 9401850 B2, hereinafter Misra).
Regarding claim 2, Misra discloses a method for transferring data (Fig. 4, col. 11, line 49 to col. 12, line 36, "file to be downloaded") comprising: 
splitting network transmission of one or more packets of the data into a plurality of portions including a first portion and a second portion (Fig. 4, col. 11, line 49 to col. 12, line 36, "first mobile device 106 determines all of the collaborating devices 108, 110 and assigns portions of the file to be downloaded to each of the collaborating devices 108, 110 […] mobile devices 108 and 110 each download portions of the requested data file from their own networks (i.e., provider B via the links 107 and 109, respectively) and forward their download portions to the mobile device 106 [...] the device 106 can receive a portion of the file via provider A using its own cellular connection and the remainder of the file from the collaborating devices 108, 110"; col. 12, lines 11-14, the file is transmitted to the collaborating devices using packets addressed to the receiving devices, therefore each portion is a portion of a totality of packets); 
transmitting the first portion to a first client device and the second portion to a second client device via a same type of network connection (col. 11, line 49 to col. 12, line 36, "mobile devices 108 and 110 each download portions of the requested data file from their own networks (i.e., provider B via the links 107 and 109, respectively) and forward their download portions to the mobile device 106 [...] the device 106 can receive a portion of the file via provider A using its own cellular connection and the remainder of the file from the collaborating devices 108, 110"; Fig. 4, links 105, 107, and 109 are wireless connections to an AP), 
wherein the same type of network connection comprises a WiFi connection (col. 9, line 49, to col. 10, line 15, provides an example of the method of col. 11, line 49 to col. 12, line 36, where a first mobile device (i.e. corresponding to mobile device 106) does not have sufficient bandwidth to download a file from a WI-FI network base station ("the passenger, whether connected directly to [...] the airport's WiFi network, does not have sufficient bandwidth") and choosing one or more devices (i.e. corresponding to devices 108 and 110) to use for collaboration, where the "other devices may be on the same network", that is, the WI-FI network); and 
causing the first portion, transmitted to the first client device via a WiFi connection, to be further transmitted from the first client device to the second client device via a different type of network connection from a WiFi connection (col. 11, line 49 to col. 12, line 36, "mobile devices 108 and 110 each download portions of the requested data file from their own networks (i.e., provider B via the links 107 and 109, respectively) and forward their download portions to the mobile device 106 [...] the device 106 can receive a portion of the file via provider A using its own cellular connection and the remainder of the file from the collaborating devices 108, 110"; col. 11, lines 60-65, "each of the mobile devices 106, 108, and 110 is capable of forming a direct mobile-to-mobile communication link. Such a link may be based on WiFi, Bluetooth, a cognitive radio protocol, LTE Direct, another LTE-based mobile-to-mobile protocol, or any other suitable technique").
Regarding claim 4, Misra discloses the method of claim 2, wherein the different type of network connection comprises a Bluetooth connection (col. 11, lines 60-65, "each of the mobile devices 106, 108, and 110 is capable of forming a direct mobile-to-mobile communication link. Such a link may be based on WiFi, Bluetooth, a cognitive radio protocol, LTE Direct, another LTE-based mobile-to-mobile protocol, or any other suitable technique").
Regarding claim 5, Misra discloses  the method of claim 2, further comprising causing the second client device to reassemble the data using the first portion and the second portion (col. 14, lines 53-54, "mobile device 106 collects the incoming portions of the data file and reassembles the data file").
Regarding claim 6, Misra discloses the method of claim 2, further comprising discovering the first client device and the second client device (col. 13, lines 37-52, "At 240, the mobile device 106 pings other devices (e.g., other mobile devices and/or mobile hotspots) in its vicinity [...]. In particular, the mobile device 106 transmits a message (which may be either broadcast or targeted)" (devices that receive the ping "discover" device 106) and "In general, not all of the devices in the vicinity of the mobile device 106 will be configured and/or willing to response to such a query. For example, in one arrangement, only devices having a particular mobile application installed will be able to recognize and response to such a query. In another arrangement, only devices on the same provider network as the mobile device 106 will be able to respond to such a query. Also, at 240, the mobile device 106 receives response messages from participating devices in its vicinity" (device 106 discovers the other devices)).
Regarding claim 7, Misra discloses the method of claim 6, further comprising: storing a first identifier for the first client device (col. 10, line 53 to col. 11, line 6, "a proxy server is used. In particular, the proxy server is located remotely from the airport terminal and may have a high-bandwidth connection to a source of the Avatar movie file (e.g., an Apple iTunes server). The proxy server is provided with a list of devices that will be used in collaboration to download the Avatar movie file. The list may be provided by the passenger's phone after the phone chooses one or more of the available devices or the list may be provided in combination by the passenger's phone and the one or more available devices themselves. In either case, the proxy server communicates directly with the server storing the Avatar movie file and the proxy server downloads the entire Avatar movie file from the server storing the Avatar movie file. The proxy server assigns to each device in the list a respective portion of the Avatar movie file and forwards portions of the Avatar movie file to the devices on the list according to their respective assignments. As each device on the list receives its particular portion of the Avatar movie file, it forwards this portion to the passenger's phone"); and 
storing a second identifier for the second client device (col. 10, line 53 to col. 11, line 6, "The proxy server assigns to each device in the list a respective portion of the Avatar movie file and forwards portions of the Avatar movie file to the devices on the list according to their respective assignments. As each device on the list receives its particular portion of the Avatar movie file, it forwards this portion to the passenger's phone (if the passenger's phone is one of the devices on the list it does performing the forwarding since it has no need to)").
Regarding claims 9 and 11-14, Misra discloses an apparatus for transferring data, the apparatus comprising: one or more processors; and memory to store instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (col. 28, lines 1-6, "A recording media storing a program for accomplishing the above mentioned apparatus maybe accomplished by programming functions of the above mentioned apparatuses with a programming language readable by a computer or processor, and recording the program on a media such as mentioned above"). The remaining limitations of claim(s) 9 and 11-14 do not read or further define over the limitations of claim(s) 2 and 4-7. Therefore, claim(s) 9 and 11-14 is/are rejected for the same reasons as set forth in claim(s) 2 and 4-7, above.
Regarding claims 16 and 18-19, Misra discloses a non-transitory computer-readable medium including instructions that, when executed by a processor, perform operations (col. 28, lines 1-6, "A recording media storing a program for accomplishing the above mentioned apparatus maybe accomplished by programming functions of the above mentioned apparatuses with a programming language readable by a computer or processor, and recording the program on a media such as mentioned above"). The remaining limitations of claim(s) 16 and 18-19 do not read or further define over the limitations of claim(s) 2 and 4-5. Therefore, claim(s) 16 and 18-19 is/are rejected for the same reasons as set forth in claim(s) 2 and 4-5, above.
Regarding claim 20, Misra discloses The non-transitory computer-readable medium of claim 16, wherein the operations further comprise: discovering the first client device and the second client device (col. 13, lines 37-52, "At 240, the mobile device 106 pings other devices (e.g., other mobile devices and/or mobile hotspots) in its vicinity [...]. In particular, the mobile device 106 transmits a message (which may be either broadcast or targeted)" (devices that receive the ping "discover" device 106) and "In general, not all of the devices in the vicinity of the mobile device 106 will be configured and/or willing to response to such a query. For example, in one arrangement, only devices having a particular mobile application installed will be able to recognize and response to such a query. In another arrangement, only devices on the same provider network as the mobile device 106 will be able to respond to such a query. Also, at 240, the mobile device 106 receives response messages from participating devices in its vicinity" (device 106 discovers the other devices)); 
storing a first identifier for the first client device (col. 10, line 53 to col. 11, line 6, "a proxy server is used. In particular, the proxy server is located remotely from the airport terminal and may have a high-bandwidth connection to a source of the Avatar movie file (e.g., an Apple iTunes server). The proxy server is provided with a list of devices that will be used in collaboration to download the Avatar movie file. The list may be provided by the passenger's phone after the phone chooses one or more of the available devices or the list may be provided in combination by the passenger's phone and the one or more available devices themselves. In either case, the proxy server communicates directly with the server storing the Avatar movie file and the proxy server downloads the entire Avatar movie file from the server storing the Avatar movie file. The proxy server assigns to each device in the list a respective portion of the Avatar movie file and forwards portions of the Avatar movie file to the devices on the list according to their respective assignments. As each device on the list receives its particular portion of the Avatar movie file, it forwards this portion to the passenger's phone"); and 
storing a second identifier for the second client device (col. 10, line 53 to col. 11, line 6, "The proxy server assigns to each device in the list a respective portion of the Avatar movie file and forwards portions of the Avatar movie file to the devices on the list according to their respective assignments. As each device on the list receives its particular portion of the Avatar movie file, it forwards this portion to the passenger's phone (if the passenger's phone is one of the devices on the list it does performing the forwarding since it has no need to)").
Regarding claim 22, Misra discloses  the method of claim 2, wherein the first portion is transmitted to the first client device and the second portion is transmitted to the second client device based on a priority queue (col. 15 line 55 to col. 16, line 5, "FIG. 6 graphically depicts portions of a data file assigned for download to each of the mobile terminal 106 ("A") and its cooperating mobile terminal 108 ("B") and 110 ("C") in accordance with arrangements. As depicted in the figure, the mobile terminal 108 ("B") is responsible for downloading a largest portion (80%) of the data file while mobile terminals 106 ("A") and 110 ("C") are responsible for downloading smaller portions (10% each) of the data file. This allocation is based on the bandwidth and/or cost advertised by the mobile terminal 108 at 240. For example, the fact that mobile terminal 108 is responsible for such a large portion (80%) of the download may be predominately due to the mobile terminal 108 having the highest advertised throughput, the lowest advertised cost, or a combination of these factors").
Regarding claim 23, Misra discloses the method of claim 2, wherein the first portion is transmitted from the first client device to the second client device based on a priority queue (col. 15 line 55 to col. 16, line 5, "FIG. 6 graphically depicts portions of a data file assigned for download to each of the mobile terminal 106 ("A") and its cooperating mobile terminal 108 ("B") and 110 ("C") in accordance with arrangements. As depicted in the figure, the mobile terminal 108 ("B") is responsible for downloading a largest portion (80%) of the data file while mobile terminals 106 ("A") and 110 ("C") are responsible for downloading smaller portions (10% each) of the data file. This allocation is based on the bandwidth and/or cost advertised by the mobile terminal 108 at 240. For example, the fact that mobile terminal 108 is responsible for such a large portion (80%) of the download may be predominately due to the mobile terminal 108 having the highest advertised throughput, the lowest advertised cost, or a combination of these factors"; col. 11, line 49 to col. 12, line 36, "mobile devices 108 and 110 each download portions of the requested data file from their own networks (i.e., provider B via the links 107 and 109, respectively) and forward their download portions to the mobile device 106").
Regarding claim 24, Misra discloses the apparatus of claim 9, wherein the first portion is transmitted to the first client device and the second portion is transmitted to the second client device based on a priority queue (col. 15 line 55 to col. 16, line 5, "FIG. 6 graphically depicts portions of a data file assigned for download to each of the mobile terminal 106 ("A") and its cooperating mobile terminal 108 ("B") and 110 ("C") in accordance with arrangements. As depicted in the figure, the mobile terminal 108 ("B") is responsible for downloading a largest portion (80%) of the data file while mobile terminals 106 ("A") and 110 ("C") are responsible for downloading smaller portions (10% each) of the data file. This allocation is based on the bandwidth and/or cost advertised by the mobile terminal 108 at 240. For example, the fact that mobile terminal 108 is responsible for such a large portion (80%) of the download may be predominately due to the mobile terminal 108 having the highest advertised throughput, the lowest advertised cost, or a combination of these factors"; col. 11, line 49 to col. 12, line 36, "mobile devices 108 and 110 each download portions of the requested data file from their own networks (i.e., provider B via the links 107 and 109, respectively) and forward their download portions to the mobile device 106").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misra (US 9401850 B2) in view of Hiie et al. (US 20100262709 A1, hereinafter Hiie).
Regarding claim 8, Misra discloses the method of claim 2.
Misra does not disclose identifying the first client device as a pass-through client device; and determining a path to the second client device through the first client device based on the identifying the first client device as the pass-through client device.
identifying the first client device as a pass-through client device (¶[0058], "a network of end-user nodes 102 running over a packet-based network such as the Internet 100, as shown schematically in FIG. 1 (ignoring the operator server 104). Each of the end-user nodes 102 is operable to establish connections with one or more others of the end-user nodes 102, thus establishing the network of end-user nodes 102. The network of end-user nodes 102 is preferably a P2P network. In accordance with the described embodiments, a data stream can be routed between end-user nodes 102 of the network, including the possibility of routing via one or more end-user nodes acting as relays"; ¶[0072], "the user may establish communications such as voice calls, video calls, file transfers or chat sessions with a group of users by selecting multiple other users from the contact list"); and 
determining a path to the second client device through the first client device based on the identifying the first client device as the pass-through client device (¶[0072], "the user may establish communications such as voice calls, video calls, file transfers or chat sessions with a group of users by selecting multiple other users from the contact list. In that case, according to the preferred embodiments, the data stream in question can be routed via one or more end-user nodes 102 acting as relays to one or more other end-nodes 102, and the relay nodes themselves may or may not be consumers of the stream. Given such possibilities, it would be desirable to find an optimal (i.e. preferred) route for propagating the stream amongst the end-user nodes 102").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Misra in view of Hiie for identifying the first client device as a pass-through client device; and determining a path to the second client device through the first client device based on the identifying the first client device as the pass-through client device.
One of ordinary skill in the art would have been motivated because it would optimize "transmission of streams to end-user nodes of a network, such as to peers of a peer-to-peer system" (Hiie, ¶[0003]).
Regarding claim 15, Misra discloses the apparatus of claim 9. The remaining limitations of claim(s) 15 do not read or further define over the limitations of claim(s) 8. Therefore, claim(s) 15 is/are rejected for the same reasons as set forth in claim(s) 8, above.
Regarding claim 21, Misra discloses the non-transitory computer-readable medium of claim 16. The remaining limitations of claim(s) 21 do not read or further define over the limitations of claim(s) 8. Therefore, claim(s) 21 is/are rejected for the same reasons as set forth in claim(s) 8, above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and/or 19 of U.S. Patent No. 10574788 B2 in view of Misra (US 9401850 B2). For example:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

US Patent No. 10571788 B2 does not disclose that the transmitting is performed via a same type of connection, wherein the same type of network connection comprises a WiFi connection; and that the transmitting of the first portion to the first client device is via a different type of network connection from a WiFi connection.
Misra discloses transmitting a first portion to a first client and a second portion to a second client via a same type of connection (col. 11, line 49 to col. 12, line 36, "mobile devices 108 and 110 each download portions of the requested data file from their own networks (i.e., provider B via the links 107 and 109, respectively) and forward their download portions to the mobile device 106 [...] the device 106 can receive a portion of the file via provider A using its own cellular connection and the remainder of the file from the collaborating devices 108, 110"; Fig. 4, links 105, 107, and 109 are wireless connections to an AP), 
wherein the same type of network connection comprises a WiFi connection (col. 9, line 49, to col. 10, line 15, provides an example of the method of col. 11, line 49 to col. 12, line 36, where a first mobile device (i.e. corresponding to mobile device 106) does not have sufficient bandwidth to download a file from a WI-FI network base station ("the passenger, whether connected directly to [...] the airport's WiFi network, does not have sufficient bandwidth") and choosing one or more devices (i.e. corresponding to devices 108 and 110) to use for collaboration, where the "other devices may be on the same network", that is, the WI-FI network); and 
that the transmitting of the first portion to the first client device is via a different type of network connection from a WiFi connection (col. 11, line 49 to col. 12, line 36, "mobile devices 108 and 110 each download portions of the requested data file from their own networks (i.e., provider B via the links 107 and 109, respectively) and forward their download portions to the mobile device 106 [...] the device 106 can receive a portion of the file via provider A using its own cellular connection and the remainder of the file from the collaborating devices 108, 110"; col. 11, lines 60-65, "each of the mobile devices 106, 108, and 110 is capable of forming a direct mobile-to-mobile communication link. Such a link may be based on WiFi, Bluetooth, a cognitive radio protocol, LTE Direct, another LTE-based mobile-to-mobile protocol, or any other suitable technique").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent No. 10571788 B2 in view of Misra so that the transmitting is performed via a same type of connection, wherein the same type of network connection comprises a WiFi connection; and that the transmitting of the first portion to the first client device is via a different type of network connection from a WiFi connection.
One of ordinary skill in the art would have been motivated because it would allow downlading data more quickly than it would otherwise be possible (Misra, col. 1, lines 22-23).
Regarding claims 9 and 16, the limitations recite features similar in scope to those of claim 2. Therefore, claims 9 and 16 are rejected for the same reasons as claim 2, above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120124178 A1: Fig. 1, two user devices are connected to the Internet via a WI-FI network (see ¶[0030]), and also connected directly to each other via a direct link using a connection different than the WI-FI connection (e.g. BLUETOOTH, see ¶[0054]) to transmit a file 122 between them, which is relevant to the independent claims.
US 7894828 B2: A device that receives two portions of data from two different devices (see abstract), which is relevant to the independent claims.
US 9491093 B2: A distribution system splits data into portions and transmits the portions to different devices, the portions are subsequently aggregated to form the data (see Fig. 6, 1324-1328), which is relevant to the independent claims.
Zeller - Bandwidth Aggregation Across Multiple Smartphone Devices – 2014: Proposes a solution that includes utilizing different network interfaces on a device to increase bandwidth on the device, leveraging other devices that are in proximity to the device (see abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BORIS D GRIJALVA LOBOS/               Examiner, Art Unit 2446